FILED
                                                                                         MAY - 5 2010
                             UNITED STATES DISTRICT COURT                          Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                         Courts for the District of Columbia


Robert Gooby Muhammad                                 )
                                                      )
        Plaintiff,                                    )
                                                      )
        v.                                            )
                                                      )
                                                              Civil Action No.:          10 0707
United States Government,                             )
                                                      )
        Defendant.                                    )


                                   MEMORANDUM OPINION

        The plaintiff has filed an application to proceed in forma pauperis and a pro se complaint.

The application will be granted and the complaint will be dismissed without prejudice.

        The plaintiff, asserting that he is a Muslim of the nation of Islam, brings this "complaint

... against the federal government for allowing former President George W. Bush & presidents

from 2008-1958; fifty years of gov[ernmental], covert conspiratorial manipulated perpetuated

felonious acts of hate against me for being a Muslim of the nation ofIslam in the U. S." CompI.

at 1. The factual assertions indicate that the plaintiff was injured in 1979 in a job-related

accident, and was injured again in 2003, when his car was hit from the rear by a District of

Columbia Public Schools bus. See PI.' s "List of What" at 4-5. It is clear that the plaintiff is

dissatisfied with the medical treatment he received in connection with both injuries. See PI.' s

"List of Who" at I -9 (listing more than 30 doctors and lawyers). The complaint does not

expressly state a connection between the United States Government and the plaintiffs injuries,

but repeatedly asserts that others left the plaintiff to die, and concludes with what appears to be

the following prayer for relief:




                                                                                                                        II
        IMMEDIATE SPINAL REALIGNMENT AND ANGIOGRAM TEST. THE
        LAST 6 YEARS, OF THE 30 YEARS OF HEALTH AND MEDICAL ABUSE,
        HAS BEEN THOSE THAT ARE MURDERING ME COVERTLY AND
        SLOWLY; DUE TO ANTI ISLAMIC MALICE; ATTENTION IGNORED.

        THAT MUST COME FROM THE GOVERNMENT, A LAW OFFICE, THE
        PRESIDENTS [sic] MEDICAL STAFF, OR THE LIKES THERE OF [sic]. MY
        LIFE AND MY DEATH, BELONG TO ALLAH.

PI.' s Motion for Court Relief. l Although it is not clear, it also appears that the plaintiff seeks

relief in the form of personal property including clothing, household furnishings and appliances,

tools and equipment, as well as $50 million in damages. Id.

        As a whole, this complaint against the United States Government appears to be based on

the sort of "fantastic or delusional scenarios" that warrant dismissal. Neitzke v. Williams, 490

U.S. 319, 327-28 (1989) (determining that courts have the "unusual power to pierce the veil of

the complaint's factual allegations and dismiss those claims whose factual contentions are clearly

baseless"). Accordingly, this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i)

(requiring dismissal of frivolous complaints).

        A separate order accompanies this memorandum opinion.




Date:   (L~      ,r;-. b{) ,0
                     I
                                                        ~'lfj~
                                                        Uni     States DIstnct Judge




        1There are multiple "Motions for Court Relief," which are not uniquely identified or
otherwise distinguished from each other, and which do not have unique page numbers.

                                                  -2-